Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On page 2 of the specification indicates that “Figure 3 illustrates the auxiliary dolly of Figure 1 attached directly to a jeep without a primary trailer”.  However, the drawing shows the dolly is attached to the tractor via a primary trailer instead of jeep as disclosed.
Appropriate correction is required.


Claim Objections
Claim 7 is objected to because of the following informalities:  the recitation “on feedback that excess weight is being applied” lacks antecedent basis.  The recitation should be changed to – on a feedback that an excess weight is being applied --.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 stated “one or more cylinders configured to adjust the first and second portions relative to each other and apportion weight between the primary trailer and the auxiliary dolly”.  While the specification [para 0011] briefly mentioned that such control is possible, there is insufficient reduction to practice.  The specification fails to disclose all the inter-working mechanical connection that allows te apportion of weight between the trailer and dolly. No drawings are provided.  It is not enough to simply outline a concept, but the manner in which the invention is embodied must be disclosed in exchange for the patent protection sought. 
Claims 7 and 10 are being rejected for the same reason as stated above.
Claims 2-6 and 8-9, each requires all the limitations of claims 1 and 7, respectively, and therefore also subjected to the same ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karilainen et al. (USPN. 5,328,197 – hereinafter Karlainen et al.) and further in view of Tucker (USPN. 5,370,414 – hereinafter Tucker.).
In re claims 1 and 10, Karilainen et al. discloses a load distributory dolly and tractor system attachable (intended use) to the rear of a primary trailer, the auxiliary dolly comprising:
a first portion (12) attachable to the primary trailer, a second portion (13) comprising one or more axles with wheels, and a pivot point (14) at which the first portion is coupled to and movable relative to the second portion; and
one or more cylinders (2) configured to apportion weight between the tractor and the dolly.
Karilainen et al. does not teach one or more cylinders configured to adjust the first and second portions relative to each other.
Tucker teaches a steerable trailer having hydraulic cylinders (84b) located between the first and second portions of the trailer so as to provide the trailer with greater lateral stability during turn as the footprint of the trailer wheels narrows.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the trailer of Karilainen et al. to include the steering feature of as taught by Tucker, for the reasons set forth above.
In re claims 3 and 8, modified Karilainen et al. discloses the one or more cylinders comprise loading cylinders (2) configured to apply and adjust vertical forces (figure 2) on the first portion of the auxiliary dolly.
In re claims 4 and 6, modified Karlainen et al. discloses all of the claimed limitations.
 
Allowable Subject Matter
         Claims 2, 5 and 9 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/              Primary Examiner, Art Unit 3611